Title: To James Madison from Anthony Merry, 5 August 1806
From: Merry, Anthony
To: Madison, James



Sir,
Washington August 5th. 1806

I have received the Honor of your Letter of Yesterday’s Date, with the Document it inclosed proving Thomas Smith, who is stated to have been impressed by His Majesty’s Ship Cambrian, to be a Citizen of the United States; and I shall not fail, Sir, to transmit a Copy of that Document to the Commander in Chief of His Majesty’s Ships on the Halifax Station in order that immediate Attention may be paid to your Application for the Discharge of the Seaman abovementioned.  I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant

Ant. Merry

